DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US 2018/0082480).
Claim 1
White discloses a sterile barrier system package comprising a sterile package (205); and a machine readable code (215) for of tracking the sterile package to an intended destination and to communicating usability information about the sterile package by activating a digital experience (see figure 2A, [0031], [0033], [0034], and [0036]-[0038].
Claims 2 and 3
White further discloses a machine/scanner for reading the machine readable code (see [0038]).
Claim 4
White further discloses the digital experience is a video (see [0042]).
Claim 9
White further discloses the video provides information on age testing of the sterile package (see [0042] and [0087]).
Claim 11
White discloses a sterile barrier system package comprising a package (205) for holding an article; and a machine readable code (215) located on an exterior surface of the package (see figure 2A), the machine readable code communicating data and other information relating to the package (see [0029], [0033], and [0034]); wherein the data and other information is selected from validation.  White discloses the machine readable code is scanned to confirm information (see [0042] and [0044]).
Claim 12
White further discloses the machine readable code is used to enter data points into a blockchain see [0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over White (US 2018/0082480) as applied to claim 4 above, and further in view of Liu (WO 2019/190560).
White further discloses the sterile package comprises a tray sealed with a flexible film/cover (see [0040]), the tray and film/cover defining a cavity (defined by space where surgical instruments 202 and 220 are disposed) (see figure 2A); and the sterile barrier system package further comprises a medical device (202 and/or 220) located in the cavity (see figure 2A).  White does not disclose the used for the construction of the tray.  
However, Liu discloses a sterile tray (20) for carrying a medical instrument (50), wherein trays made from plastic/polymer material are well-known in the art (see [030], [031], and [055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of White made from plastic material since sterile plastic trays are well known in the art for carrying medical and/or surgical products.  Regarding the limitation of the tray being thermoformed, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e the tray, does not depend on its method of production, i.e. thermoformed. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).  Liu discloses thermoformed process for plastic sterile trays is a known technique to form sterile plastic trays (see [030], [031], and [055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of White and Liu formed by a thermoformed technique since this technique is a well-known process of forming plastic trays.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2018/0082480) and Liu (WO 2019/190560) as applied to claim 5 above, and further in view of Lavon (US 2019/0053962).
Claim 6 
After White is modified by Liu, the sterile package will be formed from plastic material.  White as modified does not disclose the usability information comprises information on whether the sterile packaging system complies with ISO criteria for the sterile packaging of medical devices.  However, Lavon discloses sterile packaging’s used in the medical field including non-porous impermeable materials satisfying with microbial barrier requirement that prevent passage of viruses when tested, according to ASTM F1671, and meeting with ISO criteria standards (see [0047] and [0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of White and Liu including non-porous impermeable materials to meet with the ISO standard requirements as taught by Lavon to prevent passage of viruses when tested according to ASTM F1671.
Claim 7
White further discloses the video provides information on how to use the sterile package, i.e. surgical instrument (400) disposed within the package (see [0051]), in an operating room.  White, Liu and Lavon does not disclose the video provides a description of how the various ISO criteria were satisfied for that particular packaged device.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify White having the video disclosing a description of how the various ISO criteria were satisfied for a particular packaged device for complete/better illustration and education to the user about the package.   
Claim 8
Lavon further discloses the ISO criteria is ISO Standard 11607 (see [0054]).  After White and Liu are modified by Lavon, the ISO criteria will be applied on packaging of medical devices.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over White (US 2018/0082480) and Liu (WO 2019/190560) as applied to claim 4 above.
White further discloses the video provides information on how to use the sterile package, i.e. surgical instrument (400) disposed within the package (see [0051]), in an operating room.  White does not specifically disclose information of how to use the sterile package.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify White having the video disclosing information of the usage of the sterile package for complete illustration and education to the user about the package.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736